DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush (US 2014/03179830).
Regarding claim 1, Bush discloses an ammunition magazine for a firearm (very clearly seen in Fig. 5 and 13) comprising: a lower magazine body having a body profile adapted to be closely received in the magazine well (clearly seen in Fig. 5), and having an upper end and an opposed lower end (Fig. 13); the lower magazine body having opposed first and second sides each having an upper edge (Fig. 13); the lower magazine body having opposed front and rear sides spanning between first and second sides (Fig. 13 and 14); the lower magazine body having Fig. 14); a magazine tower 134  protruding above the elongated upper surface panel and having a free upper end defining an ammunition exit aperture (Fig. 13 and 14); an ammunition receptacle passage registered with the magazine tower and configured to receive cartridges with bullets extending toward the front side (Fig. 13 and 14).  Applicant should see the annotated Fig. below showing a side by side comparison.  Bush clearly anticipates the claimed subject matter.  

    PNG
    media_image1.png
    551
    902
    media_image1.png
    Greyscale

Regarding claim 2, Bush further discloses wherein the magazine tower is tapered (as seen in Fig. 13 and 14).
Regarding claim 3, Bush further discloses wherein the magazine tower has a greater length adjacent to the lower magazine body elongated upper surface than at the free upper end (as see in Fig. 13 and 14).

Regarding claim 4, Bush further discloses wherein the front surface of the magazine tower is aft of the front surface of the lower magazine body (as see in Fig. 13 and 14).
Regarding claim 5, Bush further discloses a forward portion of the lower magazine body elongated upper surface being forward of the magazine tower (as see in Fig. 13 and 14).
Regarding claim 6, Bush further discloses wherein the ammunition magazine toward the front surface of the magazine tower and the forward portion of the lower magazine body elongated upper surface defines an interior angle adapted to receive a portion of the firearm defining a forward portion of the magazine aperture (as see in Fig. 13 and 14).
Regarding claim 7, Bush further discloses wherein the lower magazine body has a rear surface including a catch adapted for engagement by a movable latch on the firearm (clearly seen in Fig. 13).
Regarding claim 8, Bush further discloses wherein the catch has a downward facing catch surface (clearly seen in Fig. 13).
Regarding claim 19, Bush discloses wherein the tower is closer to the front side than to the rear side (as see in Fig. 13 and 14).
Regarding claim 20, Bush further discloses wherein the upper surface has a forward portion having a first length between a forward portion of the tower and the front side, and a rear portion having a second length between a rear portion of the tower and the rear side, and wherein the second length is greater than the first length (as see in Fig. 13 and 14).
Regarding claim 21, Bush further discloses wherein the tower has a forward portion spaced rearward of the front side by a first distance, and a rear portion spaced forward of the rear side by a second distance greater than the first distance (as see in Fig. 13 and 14).
Regarding claim 22, Bush further discloses wherein the tower has a midpoint spaced forward of a midpoint of the lower magazine body (as see in Fig. 13 and 14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641